 



Exhibit 10.23.3



                                  AMENDMENT OF SOLICITATION / MODIFICATION OF
CONTRACT   1. Contract Number         Page of
Pages             POHC-2002-D-0003         1     3   2. Amendment/Modification
Number   3. Effective Date   4. Requisition/Purchase Request No.     5.
Solicitation Caption
      M00029
  August 1, 2006               DC Healthy Families Program  

             
6. Issued by:
  Code      5BBWJ   7. Administered by (If other than line 6)
 
           
     Office of Contracting and Procurement
          Department of Health
     Human Care Services Commodity Group
          825 North Capitol Street, NE.
     441 4th Street, NW., Suite 700 South
          Washington, DC 20002
     Washington, DC 20001
             

                              8. Name and Address of Contractor (No., street,
city, county, state and zip code)           9A. Amendment of Solicitation No.
 
                                 AmeriGroup Maryland, Inc.           9B. Dated
(See Item 11)      dba AmeriGroup District of Columbia            
 
                                 750 First Street NE, Suite 1120           10A.
Modification of Contract/Order No.      Washington, DC 20004     X    
POHC-2002-D-0003
 
                                 Phone: 202-218-4901     Fax: 202-783-8207      
    10B. Dated (See Item 13)
 
                          August 1, 2002
DUNS Code
  00-369-0091       TIN                             11. THIS ITEM ONLY APPLIES
TO AMENDMENTS OF SOLICITATIONS              

o The above numbered solicitation is amended as set forth in item 14. The hour
and date specified for receipt of Offers o is extended. o is not extended.
Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:
(a) By completing Items 8 and 15, and returning ___copies of the amendment:
(b) By acknowledging receipt of this amendment on each copy of the offer
submitted; or (c) By separate letter or fax which includes a reference to the
solicitation and amendment number. FAILURE OF YOUR ACKNOWLEDGMENT TO BE RECEIVED
AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND DATE
SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by virtue of this amendment
you desire to change an offer already submitted, such may be made by letter or
fax, provided each letter or fax makes reference to the solicitation and this
amendment, and is received prior to the opening hour and date specified.

       

12. Accounting and Appropriation Data (If Required)

                    13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF
CONTRACTS/ORDERS, IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14    
   
 
    A.   This change order is issued pursuant to (Specify Authority): The
Changes Clause and mutual agreement of the parties.        
 
        The changes set forth in Item 14 are made in the contract/order no. in
item 10A.        
 
    B.   The above numbered contract/order is modified to reflect the
administrative changes (such as changes in paying office, appropriation data
etc.) set forth in item 14, pursuant to the authority of 27 DCMR, Chapter 36,
Section 3601.2.        
 
    C.   This supplemental agreement is entered into pursuant to authority of:
27 DCMR Section 3601.2        
X
    D.   Other (Specify type of modification and authority)        
 
        In Accordance with 27 DCMR Chapter 36, Section 3601.2 (c) (Option)      
  E. IMPORTANT:           Contractor o is not       þ is required to sign this
document and return one copy to the issuing office.        

14. Description of Amendment/Modification (Organized by UCF Section headings,
including solicitation/contract subject matter where feasible.)
The contract referenced in block 10 is hereby modified as follows:

  A.   The District hereby exercises its option to renew this contract in
accordance with section F.1.2., Option to Extend Term of the Contract, for the
period August 1, 2006 through July 31, 2007. The total estimated price for
Option Year Four is $102,028,318.00.     B.   The monthly capitated rates for
each rate cell for contract period August 1, 2006 to July 31, 2007 is listed in
Section B.6.2, on page two of this modification.     C.   U.S. Department of
Labor Wage Determination No. 94-2103 Revision# 35, dated May 23, 2006 is hereby
incorporated.     D.   The Way To Work Amendment Act of 2006 is hereby
incorporated by adding Section H.24 in the contract.

    (This modification continues on pages two through three.)       ALL OTHER
TERMS AND CONDITIONS REMAIN UNCHANGED

                                            Except as provided herein, all terms
and conditions of the document is referenced in Item 9A or 10A remain unchanged
and in full force and effect.          
15A. Name and Title of Signer (Type or print)
          16A. Name of Contracting Officer  
 
                             Esther Scarborough    
15B. Name of Contractor
    15C. Date Signed   16B. District of Columbia           16C. Date Signed
 
  (Signature)                   (Signature of Contracting Officer)          





--------------------------------------------------------------------------------



 



                                                                      AMENDMENT
OF SOLICITATION / MODIFICATION OF CONTRACT     1. Contract Number     Pages of
                              Pages
                    POHC-2002-D-0003     2   3                                  
 
B.6.2
    Supplies/Services                              
 
                                                                 
CONTRACT NO:
    POHC-2002-D-0003                                                            
 
                                   
 
  ******REDACTED******                          
 
                                                                 
 
                                   
 
                                   
 
                                   
 
                                   
 
                                   
 
                                   
 
                                   
 
                                   
 
                                   
 
                                                                 
 
                                   
 
                                   
 
                                                               

 



--------------------------------------------------------------------------------



 



                                                                      AMENDMENT
OF SOLICITATION / MODIFICATION OF CONTRACT     1. Contract Number     Pages of
                              Pages
                    POHC-2002-D-0003     3   3                                  
      2. Amendment/Modification Number   3. Effective Date     4.
Requisition/Purchase Request No.       5. Solicitation Caption    
 
                                         M00029        August 1, 2006          
      DC Healthy Families Program        
 
                                                                  

         
 
  H.24   WAY TO WORK AMENDMENT ACT OF 2006
 
       
 
  H.24.1   Except as described in H.24. 8 below, the Contractor shall comply
with Title I of the “Way to Work Amendment Act of 2006”, D.C. Law 16-118,
effective June 9, 2006, for contracts for services in the amount of $100,000 or
more in any 12-month period.
 
       
 
  H.24.2   The Contractor shall pay its employees and subcontractors who perform
services under this contract no less than the current living wage published on
OCP’s website at http://www.ocp.dc.gov.
 
       
 
  H.24.3   The Contractor shall include in any subcontract for $15,000 or more a
provision requiring the subcontractor to pay its employees who perform services
under the contract no less than the current living wage rate.
 
       
 
  H.24.4   The Department of Employment Services (“DOES”) shall adjust the
living wage annually and the OCP will publish the living wage rate on its
website at http://www.ocp.dc.gov.
 
       
 
  H.24.5   The Contractor shall provide a copy of the fact sheet attached as
J.24 to each employee and subcontractor who performs services under the
contract. The Contractor shall post the notice attached as J.24 in a conspicuous
place in its place of business. The Contractor shall include in any subcontract
for $15,000 or more a provision requiring the subcontractor to post the notice
attached as J.24 in a conspicuous place in its place of business.
 
       
 
  H.24.6   The Contractor shall maintain its payroll records under the contract
in the regular course of business for a period of at least three (3) years from
the payroll date, and shall include this requirement in its subcontracts for
$15,000 or more under the contract.
 
       
 
  H.24.7   The payment of wages required under the Living Wage Act shall be
consistent with and subject to the provisions of D.C. Official Code §32-1301 et
seq.
 
       
 
  H.24.8   The requirements of the Living Wage Act do not apply to:
 
       
 
      (1) Contracts or other agreements that are subject to wage level
determinations required by federal law;
 
       
 
      (2) Existing and future collective bargaining agreements, provided, that
the future collective bargaining agreement results in the employee being paid no
less than the established living wage;
 
       
 
      (3) Contracts for electricity, telephone, water, sewer or other services
provided by a regulated utility;
 
       
 
      (4) Contracts for services needed immediately to prevent or respond to a
disaster or eminent threat to public health or safety declared by the Mayor;
 
       
 
      (5) Contracts or other agreements that provide trainees with additional
services including, but not limited to, case management and job readiness
services; provided that the trainees do not replace employees subject to the
Living Wage Act;
 
       
 
      (6) An employee under 22 years of age employed during a school vacation
period, or enrolled as a full-time student, as defined by the respective
institution, who is in high school or at an accredited institution of higher
education and who works less than 25 hours per week; provided that he or she
does not replace employees subject to the Living Wage Act;
 
       
 
      (7) Tenants or retail establishments that occupy property constructed or
improved by receipt of government assistance from the District of Columbia;
provided, that the tenant or retail establishment did not receive direct
government assistance from the District;
 
       
 
      (8) Employees of nonprofit organizations that employ not more than 50
individuals and qualify for taxation exemption pursuant to section 501(c)(3) of
the Internal Revenue Code of 1954, approved August 16, 1954 (68A Stat. 163; 26
U.S.C. § 501(c)(3);
 
       
 
      (9) Medicaid provider agreements for direct care services to Medicaid
recipients, provided, that the direct care service is not provided through a
home care agency, a community residence facility, or a group home for mentally
retarded persons as those terms are defined in section 2 of the Health-Care and
Community Residence Facility,

 



--------------------------------------------------------------------------------



 



    Hospice, and Home Care Licensure Act of 1983, effective February 24, 1984
(D.C. Law 5-48; D.C. Official Code § 44-501); and
(10) Contracts or other agreements between managed care organizations and the
Health Care Safety Net Administration or the Medicaid Assistance Administration
to provide health services.   H.24.9   The Mayor may exempt a contractor from
the requirements of the Living Wage Act, subject to the approval of Council, in
accordance with the provisions of Section 109 of the Living Wage Act.

